Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0169773A1) in view of ZZZ, XXX, CCC
Miller discloses in reference to claim:
1.  A hot water storage arrangement 100 comprising: a storage tank (not depicted--within casing 102);  a heating unit 105 configured to heat water in the storage tank;  and an electronic control unit 150 configured to activate at least two modes of operation of the hot water storage arrangement;  wherein the electronic control unit is configured to activate at least one mode selected from the group consisting of: 
a normal mode of operation with a set point temperature of between 30.degree.  C. and 100.degree.  C.; 
Miller [0020] As will be understood by those skilled in the art, during normal 
operation of water heater appliance 100, heating element 105 (FIG. 2) operates 
to heat and maintain water with water heater appliance 100 at a normal 
operating temperature, e.g., between about one-hundred degrees Fahrenheit and 
about one-hundred and forty degrees Fahrenheit.
 a frost protection mode of operation;
a time switch mode of operation;  
an ECO mode of operation 
Miller [0021]…the vacation operating temperature 
may be between about forty degrees Fahrenheit and about sixty degrees 
Fahrenheit, between about forty-five degrees Fahrenheit and about fifty-five 
degrees Fahrenheit, or between about forty degrees Fahrenheit and about eighty 
degrees Fahrenheit.  By operating at the vacation operating temperature rather 
than the normal operating temperature, a cost of operating water heater 
appliance 100 can be reduced during the vacation or any other time a user of 
water heater appliance 100 is away or demand for heated water is reduced.;  
a hygiene mode of operation 
Miller [0030] Controller 150 is also configured for activating heating element 105 
after a predetermined period of time has elapsed after the vacation mode is 
initiated.  Controller 150 activates heating element 105 in order to raise the 
operating temperature of water heater appliance 100 from the vacation operating 
temperature to a sanitization operating temperature.  The sanitization 
operating temperature is selected such that it is high enough to assist with 
keeping water within water heater appliance 100 sanitary, e.g., with hindering 
growth of bacteria within such water.  ;  and 
a run-dry detection mode of operation. 
	Miller does not disclose explicitly the size of the tank storing heated water, nor specifically that the size of the tank is less than 15 liters.  
	Miller discloses the claimed invention except for the size of the tank being less than 15 liters.   It would have been obvious to one of skill in the art at the time the invention was made to provide the disclosed control system on a device having a tank size less than 15 liters since such a modification would involve only a mere change in size of the tank component.  Scaling up or down of an element which merely requires a change in size in generally considered as being within the ordinary skill in the art. One would have been motivated to down size the Miller device such that the beneficial features taught by Miller could be used in a smaller space, perhaps in a confined space of a kitchen or lavatory cabinet or closet.  

The above applies to method claim 6, mutatis mutandis. 
 	
2.  The hot water storage arrangement as set forth in claim 1;  wherein the electronic control unit is configured to activate the hygiene mode, in which the water in the storage tank is heated daily at least once for half an hour to at least 65.degree.  C., at least once in the week to greater than 70.degree.  C. 
	Note that the hygiene mode as described by Miller brings the temperature of the stored water to a suitable temperature for a suitable time interval to effect sanitizing the water. 
	 Miller [0037] At step 340, controller 150 keeps water heater appliance 100 in the 
sanitization mode at the sanitization operating temperature for a period of 
time.  The period of time can be any suitable time interval.  In one exemplary 
embodiment, the period of time is greater than about one hour.  By keeping 
water within water heater appliance 100 at the sanitization operating 
temperature, bacteria within such water can be eliminated and hygiene of such 
water can be improved or maintained. 
 
Miller[0038] It should be understood that the period of time can vary based upon the 
vacation operating temperature.  In particular, the vacation operating 
temperature can be negatively proportional to the period of time.  As an 
example, the period of time can be about forty-five minutes when the vacation 
operating temperature is about one-hundred and fifty degrees Fahrenheit.  
Conversely, as another example, the period of time can be about twenty minutes 
when the vacation operating temperature is about one-hundred and sixty degrees 
Fahrenheit.
 	As Miller discloses the step of sanitizing the stored water, discovering the optimal interval to include daily sanitizing to greater than 70°C would not involve any inventiveness as one of skill may choose daily sanitation in areas of high probability of bacterial contamination as a preventive safety precaution and further since a cost of operating water heater appliance 100 can be reduced during the vacation or any other time a user of water heater appliance 100 is away or demand for heated water is reduced

3.  The hot water storage arrangement as set forth in claim 1;  wherein the electronic control unit is configured to activate the time switch mode, which permits adjustable switch-off and switch-on times and an adjustable comfort and reduction temperature.   Miller discusses the use of a programmable controller 150  to allow for a switch on and switch off schedule which reads on a control configured to activate the time switch mode, which permits adjustable switch-off and switch-on times and an adjustable comfort and reduction temperature. 
 
4.  The hot water storage arrangement as set forth in claim 1;  wherein the electronic control unit is configured to activate the hygiene mode of operation as a result of activation of an ECO mode of operation. 
Miller [0006] The method includes initiating a vacation mode of the 
water heater appliance in which an operating temperature of the water heater 
appliance is reduced from a normal operating temperature to a vacation 
operating temperature, maintaining the water heater appliance in the vacation 
mode at the vacation operating temperature for a predetermined time period, and 
starting a sanitization mode of the water heater appliance after the 
predetermined time period has elapsed.
 
5.  The hot water storage arrangement as set forth in claim 1;  wherein the electronic control unit is further configured to activate a boiling water mode of operation at which a temperature of the water in the storage tank is kept in the proximity of the boiling point. 
 	Note that Miller teaches a sanitizing mode that brings water to “the proximity of the boiling point”. 

7.  The method of controlling a hot water storage arrangement as set forth in claim 6;  wherein the hygiene mode of operation is activated once weekly to heat the water within the hot water storage arrangement to at least 70.degree.  C. 
 As Miller discloses the step of sanitizing the stored water, discovering the optimal interval to include daily sanitizing to greater than 70°C would not involve any inventiveness as one of skill may choose daily sanitation in areas of high probability of bacterial contamination as a preventive safety precaution and further since a cost of operating water heater appliance 100 can be reduced during the vacation or any other time a user of water heater appliance 100 is away or demand for heated water is reduced

8.  The method of controlling a hot water storage arrangement as set forth in claim 7;  wherein the weekly activation of the hygiene mode of operation is effected on Saturday evening. 
	The activation on any particular day does not involve inventiveness, rather is a design/user preference, which is well within the capability of the Miller device.   Further note that the operation must occur on a day of the week and only seven days are options, therefore choosing the day of activation is limited to seven choices and would at least be obvious under KSR rationale € below. .  
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

9.  A hot water storage arrangement comprising: a storage tank configured to store water;  a heating unit configured to heat water in the storage tank;  and an electronic control unit configured to activate modes of operation, including;  
a normal mode of operation with a set point temperature of between 30.degree.  C. and 100.degree.  C.;  
a frost protection mode of operation;  
a hygiene mode of operation;  and 
a run-dry detection mode of operation;  
wherein the electronic control unit is configured to activate at least two of the modes of operation {e.g. normal and hygiene] of the hot water storage arrangement in parallel or sequentially. 
	See claim 1 above, and further note
 Miller [0006] The method includes initiating a vacation mode of the 
water heater appliance in which an operating temperature of the water heater 
appliance is reduced from a normal operating temperature to a vacation 
operating temperature, maintaining the water heater appliance in the vacation 
mode at the vacation operating temperature for a predetermined time period, and 
starting a sanitization mode of the water heater appliance after the 
predetermined time period has elapsed.

 
10.  A hot water storage arrangement as set forth in claim 9;  wherein the electronic control unit configured to activate further modes of operation, including: 
an ECO mode (vacation) of operation. See above
 
11.  A hot water storage arrangement as set forth in claim 9;  wherein the hot water storage arrangement has a water storage tank of less than 15 liters.   See claim 1.
 
12.  A method of utilizing the hot water storage arrangement as set forth in claim 9 further comprising: activating a boiling water mode of operation of the hot water storage arrangement in which a temperature of the water in the storage arrangement is kept in the vicinity of a boiling point of the water.  See claim 5

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicant argues only that Miller fails to teach a frost protection mode or a run dry mode.  It is noted that the claim requires a control unit configured to activate at least two modes, and further configured to activate at least one mode selected from a group consisting of normal mode, frost protection mode, hygiene mode and run dry mode.  As the claim only requires the control to be configured to activate one mode, activation of the normal mode as described reads on the claimed invention. 
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761